                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 T.D.J., individually and as Parent and
 Natural Guardian of M.D.J., a Minor,
                Plaintiff                          Case No. 2:19-cv-02112-JDW

        v.

 SCHOOL DISTRICT OF PHILADELPHIA,
           Defendant


                                           ORDER

       AND NOW, this 21st day of October, 2019, upon consideration of Defendant the School

District of Philadelphia’s Motion to Dismiss (ECF No. 10), Plaintiff’s Response in Opposition

(ECF No. 14), the District’s Reply (ECF No. 17), and Plaintiff’s Sur-Reply (ECF No. 18), and for

the reasons set forth in the Court’s accompanying Memorandum, the Court ORDERS that the

District’s Motion is GRANTED IN PART and DENIED IN PART.

       The District’s Motion is GRANTED with respect Plaintiff’s claims for violations of the

Americans with Disabilities Act and Section 504 of the Rehabilitation Act based on conduct

alleged during the 2017-2018 school year. Those claims are DISMISSED.

       The District’s Motion is DENIED with respect to its remaining arguments, as set forth in

the Court’s Memorandum.

                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.
